Citation Nr: 0605800	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-33 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for a lumbosacral 
disability, to include as secondary to bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from September 1, 
1977, to October 19, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in September 2004, and a 
substantive appeal was received in September 2004.  The 
veteran testified at a personal hearing at the RO in February 
2005.


FINDINGS OF FACT

1.  Preexisting bilateral plantar fasciitis was not noted at 
the time of the veteran's entry into service.

2.  The evidence clearly and unmistakably shows that the 
veteran's plantar fasciitis existed prior to service, and was 
not aggravated by service.

3.  The veteran's current plantar fasciitis is not causally 
related to any injury during active duty service.

4.  A lumbosacral disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a lumbosacral disability otherwise causally related to 
the veteran's active duty service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis existed prior to service, and 
the presumption of soundness has been rebutted in regard to 
this disability.  38 U.S.C.A. § 1132 (West 2002); VAOPGCPREC 
3-03 (July 16, 2003).

2.  Plantar fasciitis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
1132, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).

3.  A lumbosacral disability was not incurred in or 
aggravated by the veteran's active duty service nor is a 
lumbosacral disability proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The March 2005 supplemental 
statement of the case, the September 2004 statement of the 
case, the July 2004 notice of the RO rating decision and an 
April 2004 letter informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the April 2004 letter, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the April 2004 letter was sent 
to the appellant prior to the July 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The Board also notes that the April 2004 letter and the 
September 2004 statement of the case notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  Moreover, the veteran, 
in response to the April 2004 letter, signed a statement, 
which was received at the RO in May 2004, indicating that 
there were no more records to submit.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  
Although the veteran has not been afforded a VA examination, 
the Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with these claims.



Analysis

Both issues on appeal involve claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Finally, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. 38 U.S.C.A. § 3.310.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet.App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet.App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural 
progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

I.  Plantar fasciitis

The veteran is presumed under the law to have been in sound 
condition when he entered active duty on September 1, 1977.  
The veteran's enlistment examination in June 1977 evaluated 
the veteran's feet as clinically normal.  A September 1977 
entrance physical inspection reconfirmed the veteran's health 
and did not note any disabilities, to include a foot 
disability.  Thus, the veteran's plantar fasciitis was not 
"noted" on entrance.  Within a week following entrance, the 
veteran was seen for complaints of pain in both of his feet.  
The veteran was diagnosed with plantar fasciitis later in 
September and received nearly daily evaluation and treatment 
for more than two weeks.  On October 5, 1977, the treating 
physician recommended that the veteran be granted separation 
due to a condition that, the physician noted, existed prior 
to service.  On October 7, 1977, a different physician 
examined the veteran and made the same recommendation, 
including an opinion that the condition existed prior to 
service.  Then, upon medical board review on October 14, 
1977, the medical board also concluded that the veteran's 
plantar fasciitis existed prior to entry and was not 
sustained or aggravated in the line of duty.

Although a foot disability was not "noted" on the veteran's 
entrance examination, the evidence, taken as a whole, 
constitutes clear and unmistakable evidence that the 
veteran's plantar fasciitis preexisted service.  The multiple 
in-service examiners' opinions that the disorder existed 
prior to service were based on medical expertise and 
examinations of the condition.  One of these opinions is 
expressed in a report that cites a continuous history of foot 
ailments that was described to the examiner by the veteran 
himself.  The Board believes it arguable that the  veteran's 
own admission of a pre-service history of medical problems 
during in-service clinical examinations can be viewed as 
clear and unmistakable evidence.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

At any rate, the medical board then determined that the 
veteran's plantar fasciitis existed prior to service.  The 
veteran signed the medical board's findings, further 
indicating that at the time of discharge he understood his 
plantar fasciitis to be a condition that existed prior to his 
active service.  This evidence, coupled with the fact that 
such medical determination was made only a month after entry 
into service, constitutes clear and unmistakable evidence 
that the condition existed prior to service.

Turning to the question of whether the preexisting plantar 
fasciitis was aggravated by service, the Board notes that the 
medical board made a finding that the veteran's disability 
was not aggravated by service.  Although the record reflects 
that the veteran experienced an increase in the severity of 
his symptoms during the month he spent in service, this does 
not necessarily demonstrate aggravation of the chronic 
plantar fasciitis.  A flare-up of symptoms, in the absence of 
an increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet.App. 
292, 296-7 (1991).

The Board finds that there is clear and unmistakable evidence 
that there was no such increase in the underlying severity of 
the disorder.  As already noted, trained miliary medical 
personnel were of the opinion that there was no aggravation 
during service.  Additionally, it is significant that there 
is no evidence indicating that the veteran sought or received 
any treatment for his plantar fasciitis immediately after his 
discharge or for many years following.  The medical evidence 
of record is devoid of a showing of any post-service 
complaints or treatment related to the veteran's feet until 
April 2004, over 26 years after discharge from service.  The 
April 2004 statement by the veteran's podiatrist indicates 
that the veteran was a new patient at that time and, 
furthermore, makes no comment regarding any history of the 
veteran's treatment, etiology, nor does it opine about a 
relationship between the condition and the veteran's time in 
service.  It appears that under circumstances where there is 
evidence of preservice symptomatology, the absence of 
evidence of complaint or treatment for the claimed disorder 
for many years following service may be viewed as clear and 
convincing evidence that the disorder was not aggravated by 
service.  See Maxson v. West, 12 Vet.App. 453 (1999), aff'd 
230 F.3d 1330 (Fed.Cir. 2000); see also Mense v. Derwinski, 1 
Vet.App. 354, 356 (1991) (the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim).

In conclusion, the Board finds that plantar fasciitis clearly 
and unmistakably existed prior to the veteran entering 
service, the disability clearly and unmistakably was not 
aggravated during service, and the presumption of sound 
condition on entering service has been successfully rebutted 
and the plantar fasciitis is found to have preexisted 
service.  For the same reasons discussed above, the Board 
finds that there was no aggravation of the preexisting 
disorder beyond the natural progress of the disorder.  
Service connection is therefore not warranted.

II.  Lumbosacral disability

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Additional disability resulting from the 
aggravation of a non-service-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310.  Allen v. Brown, 7 Vet.App. 439, 448 (1995) 
(en banc).

The veteran contends that he is entitled to service 
connection for a lumbosacral disability as secondary to 
plantar fasciitis.  However, for reasons already discussed, 
service connection not warranted for plantar fasciitis.  As 
the veteran has not been granted service connection for 
plantar fasciitis, his claim of entitlement to service 
connection for a lumbosacral disability as secondary to 
plantar fasciitis must be denied for lack of legal merit.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).

However, the Board notes that the veteran has presented 
supporting evidence relevant to a claim of direct service 
connection for a lumbosacral disability.  After reviewing the 
evidence of record with regard to the claim of direct service 
connection for a lumbosacral disability, the Board finds that 
service connection is not warranted on a direct basis as the 
preponderance of competent evidence of record demonstrates 
that the veteran's lumbosacral disability did not manifest 
during his time in service.

The Board also notes that the veteran, in his April 2004 
application for compensation, does not specify whether or not 
he believes his disability was incurred during service, only 
that he believes it is due to foot problems which he claims 
began in service.  To the extent that the veteran may contend 
that his lumbosacral disability was incurred during service, 
however, the Board must note that he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

Service medical records reflect that the veteran was examined 
by medical professionals on a nearly daily basis for most of 
his brief period of service, however the records are devoid 
of any finding of a lumbosacral disability or any back 
problems.  An October 1977 report of a physical examination 
conducted as part of his request for discharge describes the 
veteran's disability in great detail, but makes no note of 
any findings relevant to a lumbosacral disability.  Moreover, 
the examiner finds that the veteran's physical examination is 
within normal limits with the only exception being his 
plantar fasciitis.  This suggests that trained military 
medical personnel were of the opinion that there was no 
chronic lumbosacral disability at that time.  The reports of 
the veteran's inservice medical evaluations will be accorded 
large probative weight because they are contemporaneous with 
the veteran's service.

Moreover, there is no evidence of any post-service treatment 
or complaints related to a lumbosacral disability until March 
2004.  Such a lengthy period of over 26 years without 
evidence of treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In support of his appeal, the veteran presents a March 2004 
statement from his chiropractor.  In the statement, the 
veteran is diagnosed as currently suffering from a 
lumbosacral problem.  The final sentence of the statement 
declares that the disability is "as likely as not aggravated 
by military service."  However, this brief conclusion does 
not make clear the chiropractor's opinion about the origin of 
the disability, does not offer any rationale for the opinion, 
and it does not address the veteran's lack of lumbosacral 
problems during service or for many years after.  This 
opinion will be accorded very small probative weight to the 
extent that it addresses any relationship between the 
veteran's active service and his lumbosacral disability.

The Board is thus presented with an evidentiary record which 
does not show a lumbosacral disability during service, at the 
time of discharge from service nor for many years following 
service.  With consideration of the probative weights 
assigned, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a lumbosacral disability.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


